DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trautman (US 6,942,131 B2) in view of Trawinski (US 10,653,255 B1) and Bavutti et al. (WO 2012/014139 A1)(Bavutti).
Trautman discloses motorcycle mounting system comprising a beverage mount apparatus (Fig. 1) comprising a beverage clamp (40) configured to selectively engage the handlebar of the motorcycle (Abstract), a beverage rod (34) coupled the beverage clamp; a beverage holder (10) coupled to the beverage rod, the beverage holder having a cup bottom (12), a cup sidewall coupled to the cup bottom (Fig. 4), and an open cup top side (Fig. 4), the beverage holder serving as a cup holder to receive a cup (noting 22 or 66) conforming to the cup sidewall, a lid (58) coupled to the beverage holder (at least when the cup is placed within the cup holder), the lid being selectively engageable with the open cup top side (Fig. 4).

Trawinski demonstrates a lid and straw combination for attachment to a beverage vessel a straw (122) coupled to the lid (102), the straw being slidably engageable through a straw aperture of the lid.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the system of Trautman and include a lid and straw combination to allow the user to access the beverage without the need of opening a flap or exposing the liquid in such a way that it would be likely to increase the risk of spilling.  Further including a straw is well known to increase the distance at which a user can drink from a vessel. One having ordinary skill in the art would recognize the ability to include a lid and straw combination similar to that of Trawinski to take advantage of these known characteristics. 
Modified Trautman does not specifically disclose a beverage mount apparatus comprising a beverage clamp configured to selectively engage the handlebar of the motorcycle, a beverage rod coupled the beverage clamp; a beverage holder coupled to the beverage rod, the beverage holder having a cup bottom, a cup sidewall coupled to the cup bottom, and an open cup top side, the beverage holder serving as a cup holder to receive a cup conforming to the cup sidewall; a lid coupled to the beverage holder, the lid being selectively engageable with the open cup top side.
Bavutti discloses a motorcycle accessory mounting system including a cellphone mount apparatus (Figs. 1 and 2) comprising, a cellphone clamp (3) configured to selectively engage a handlebar of a motorcycle, a cellphone rod (41/42) coupled to the 
 It would have been obvious to one having ordinary skill in the art before the effective filing date to take the system of Trautman and include a cellphone mount to the handlebars of a motorcycle which include the beverage mount because such a change would allow a cellphone to be coupled to the handlebar of a motorcycle thereby maintaining a cellphone in an easily accessible location for a user who is riding or standing over a motorcycle as demonstrated by Bavutti.
Regarding claim 6, modified Trautman discloses the cup bottom having a drainage aperture (14) extending therethrough, the beverage holder having a removable stopper pad (noting 22, and its ability to have a closed bottom as noted in Paragraph 0013) conforming to the cup bottom to selectively seal or unseal the drainage aperture.
Regarding claim 7, modified Trautman discloses the lid having a rounded upper perimeter (Fig. 4, noting the rounded portions of the lid 58).
Regarding claim 8, modified Trautman and specifically Trawinski discloses the straw having a stopper ring (125), the stopper ring preventing the straw from sliding out of the straw aperture.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trautman (US 6,942,131 B2) in view of Trawinski (US 10,653,255 B1) and Bavutti et al. (WO 2012/014139 A1)(Bavutti) as applied to claim 1 above, and further in view of Smith (US 5,758,513 A).
Regarding claim 2, modified Trautman does not specifically disclose a beverage cooler apparatus comprising, a cooler body; a plurality of mounting straps coupled to the cooler body, the plurality of mounting straps being configured to selectively engage a rear end of the motorcycle; and a cooler top coupled to the cooler body, the cooler top selectively sealing and unsealing an open cooler body top side to add or remove beverages.
Smith teaches the ability to have a beverage cooler attachable to a motorcycle (Col. 2; Ll. 47-50) and including a cooler body (10), a plurality of mounting straps (60/62) coupled to the cooler body, the plurality of mounting straps being configured to selectively engage a properly sized and shaped rear end of the motorcycle, and a cooler top (50) coupled to the cooler body, the cooler top selectively sealing and unsealing an open cooler body top side to add or remove beverages (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified system of Trautman and include a cooler attachable to the motorcycle because such a change would allow the user of the system containing a beverage holder attached to a motorcycle to further store beverages in an insulated and protected manner as suggested by Smith.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trautman (US 6,942,131 B2) in view of Trawinski (US 10,653,255 B1) and Bavutti et al. (WO 2012/014139 A1)(Bavutti) as applied to claim 1 above, and further in view of Sinkhorn et al. (US 4,312,465 A)(Sinkhorn).

Modified Trautman does not specifically disclose the beverage clamp first half is hingedly coupled to a beverage clamp second half, however, Bavutti teaches a clamp having halves that are hingedly coupled. It would have been obvious to on having ordinary skill in the art before the effective filing date to take the modified system of Trautman and replace the beverage clamp with one having halves that are hingedly 
Modified Trautman does not specifically disclose the clamps including a pair of engagement apertures a pair of bolts. Specifically noting the clamp of Bavutti including a single aperture and a single bolt.
Sinkhorn teaches a clamp (Figs. 1 and 2) for attachment to a bar whereby the clamp is sufficiently wide to include a pair of engagement apertures and a pair of bolts (36).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified system of Trautman and configure the clamps such that they include a pair of engagement apertures and a pair of bolts because such a change would allow for an additional attachment bolt thereby increasing the strength of the securement of the clamp. Such a change would help prevent the clamp from becoming disconnected from the handlebar in a situation where one of the clamp bolts has become loose. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trautman (US 6,942,131 B2) in view of Trawinski (US 10,653,255 B1) and Bavutti et al. (WO 2012/014139 A1)(Bavutti) as applied to claim 1 above, and further in view of Barnes (US 8,757,460 B1).
Regarding claim 4, modified Trautman does not specifically disclose the cellphone holder back having a cellphone ball joint coupled to the cellphone rod.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified system of Trautman and include a ball joint coupled to the cellphone rod because such a change would allow for additional adjustment and placement of the cellphone holder. One having ordinary skill in the art would recognize the expanded adjustability and additional freedom of movement as these are well-known characteristics of known ball joints.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trautman (US 6,942,131 B2) in view of Trawinski (US 10,653,255 B1) and Bavutti et al. (WO 2012/014139 A1)(Bavutti) as applied to claim 1 above, and further in view of Osborn (US 6,543,637 B1).
Regarding claim 5, modified Trautman does not specifically disclose the cup sidewall of the beverage holder having a lower cylindrical portion, a medial tapered portion, and an upper cylindrical portion, the diameter of the upper cylindrical portion being greater than the diameter of the lower cylindrical portion.
Osborn teaches the ability to have a beverage receptacle including a lower cylindrical portion (18), a medial tapered portion (noting the transition portion), and an upper cylindrical portion (20), the diameter of the upper cylindrical portion being greater than the diameter of the lower cylindrical portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the system of Trautman and shape the beverage holder such .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734